Citation Nr: 0310773	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-23 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of colon 
cancer, claimed as due to exposure to ionizing radiation.  



WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from February 1958 to August 
1958.  He also had  service with the Texas Army National 
Guard, with multiple periods of active duty for training 
between June 1956 and July 1966.    

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 1998 by the 
Department of Veterans Affairs (VA), Houston, Texas, Regional 
Office (RO).  In the decision, the RO denied service 
connection for status post radical proctocolectomy (residuals 
of colon cancer), claimed as a result of exposure to ionizing 
radiation.  

A videoconference hearing was held before the undersigned 
Member of the Board in December 2002.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The preponderance of the evidence shows that the veteran 
did not have exposure to ionizing radiation in service.

3.  Colon cancer was not present during service, was not 
manifest within a year after separation from service, and did 
not develop as a result of any incident during service.  



CONCLUSION OF LAW

Colon cancer was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310, 3.311 (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO made a mistake by denying 
entitlement to service connection for residuals of colon 
cancer.  He asserts that the disorder may have been related 
to exposure to atomic radiation in service.  He states that 
he was exposed to radiation while doing work at the site of 
the Trinity atomic bomb test site. 

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and letters sent to the appellant informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The communications provided the appellant with 
an explanation of what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The VCAA implementing regulations were set 
forth in the April 2002 SSOC.  The RO also supplied the 
appellant with the applicable regulations pertaining to 
radiation exposure presumptions in the SOC and SSOC.  The SOC 
and SSOC summarized the evidence which had been considered 
and explained the reasons for the decision.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence.  The evidence includes the 
veteran's post service treatment records.  The Board also 
notes that the veteran's available service medical records 
were obtained.  The veteran has had a hearing.  The RO 
contacted the Defense Nuclear Agency to determine whether the 
veteran was exposed to radiation in service.  The Board does 
not know of any relevant evidence which has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the claim.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new implementing regulations 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the 
claimant in this case.  Further development and further 
expending of the VA's resources are not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the claimant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The evidence which is of record shows that the colon cancer 
was not present until many years after the veteran's 
separation from service.  The Board notes that the veteran's 
service medical records are not available, but he does not 
argue that they would contain any evidence of colon cancer.  
The earliest post service medical treatment records contained 
in the claims file reflecting the presence of colon cancer 
are dated in 1997.  None of the treatment records contain any 
history or medical opinion relating that disorder to service.  
On the contrary, the records place the date of onset of the 
veteran's illness as being many years after separation from 
service.  It was noted in the records that there was no 
family history of cancer.  It was also noted that he had quit 
smoking in the 1970's after previously smoking about five 
packs per day.  The veteran has submitted letters from two of 
his physicians, and they will be discussed below.

During the hearing held in December 2002, the veteran 
testified that while in the service he did a field exercise 
at the site of the Trinity atomic bomb test.  This reportedly 
occurred in July 1962.  He said that his unit was taken to 
White Sands proving grounds in trucks to observe missiles 
being fired.  He said that they dug foxholes and he saw a 
green substance that he handled, but was then told it was 
contaminated and he was not supposed to touch it.  He also 
reported that he drank water from a building there, but was 
later told that the water was contaminated.  In essence, his 
testimony was to the effect that he believed that he was 
exposed to radiation during that period of time, and that 
this exposure resulted in the development of colon cancer.  
The veteran also stated that his cousin had been in the same 
unit in service, and had died of colon cancer.  The veteran 
presented a copy of his cousin's death certificate to verify 
this assertion.  The veteran also submitted copies of 
articles which he obtained through the internet which reflect 
that the atomic blast at the Trinity test site in 1945 fused 
the sand in the area into a glass-like solid the color of 
jade.  The articles also reflect that in the early 1950's 
most of the material was bulldozed into an underground bunker 
which was then covered with soil.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
malignant tumor is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  First, there are certain types of cancer which 
will be presumptively service connected for radiation-exposed 
veterans.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  The 
regulation states that, if the veteran has one of the 
radiogenic diseases, a radiation does assessment will be 
obtained and the case will be referred to the Under Secretary 
for Benefits for review as to whether sound scientific 
medical evidence supports the conclusion that it is at least 
as likely as not that the veteran's disease resulted from 
radiation exposure during service.  Third, direct service 
connection can be established by "show[ing] that the disease 
or malady was incurred during or aggravated by service, a 
task which includes the difficult burden of tracing causation 
to a condition or event during service."  See Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed.Cir. 1994).  

With respect to the first method through which service 
connection may be granted for a disorder claimed to be due to 
radiation exposure, (i.e. the list of types of cancer which 
may be presumed to have been due to radiation exposure), the 
Board notes that colon cancer is one of the listed diseases 
under 38 C.F.R. § 3.309(d).  Significantly, however, that 
presumption only applies to a "radiation exposed veteran" 
who was involved in "radiation risk activity.  In pertinent 
part, the latter term includes onsite participation in a test 
involving the atmospheric detonation of a nuclear device.  
38 C.F.R. § 3.309(d)(3)(i)

The term "onsite participation" means (in pertinent part):
(A) During the official operational period of an atmospheric 
test  presence at the test site, or performance of official 
military duties in connection with ships, aircraft or other 
equipment used in direct support of the nuclear test; or
(B) During the six month period following the official 
operational period of an atmospheric nuclear test, presence 
at the test site or other test staging area to perform 
official military duties in connection with completion of 
projects related to the nuclear test including 
decontamination of equipment used during the nuclear test.  
38 C.F.R. § 3.309(d)(3)(ii)

The operational period for Operation TRINITY was from July 
16, 1945, through August 6, 1945.  38 C.F.R. 
§ 3.309(d)(3)(v)(A).  

As applied to the present case, the veteran does not meet the 
definition of a radiation exposed veteran because his service 
at the Trinity site in 1962 was many years after the nuclear 
testing.  Therefore, he cannot obtain service connection for 
a disease pursuant to the presumptive provisions of 38 C.F.R. 
§ 3.309(d).

Regarding the second method by which a disease may be shown 
to have been due to radiation exposure in service, the Board 
notes that colon cancer is one of the diseases listed as a 
"radiogenic disease" under 38 C.F.R. § 3.311.  With respect 
to the contention that the veteran's colon cancer was due to 
exposure to ionizing radiation in service, the veteran has 
stated that he was present at the site of atomic bomb 
testing.  The Board notes, however, that there is no credible 
evidence that the veteran was ever exposed to any such 
radiation as a result of those duties.  The veteran described 
his claimed exposure to radiation to the RO in a statement in 
support of claim which he submitted in June 1998.  He 
reported that the exposure occurred during a period of active 
duty for training in 1962.  He summarized the events as 
follows:

One morning at roll call, he [the commanding 
officer] told us we were going to White Sands 
Missile Range/Proving Grounds to observe missile 
detonations.  We were loaded on trucks and sent to 
White Sands.  I remember getting off the truck and 
a few minutes later, I passed out - paramedics were 
called in and they told me I had heat stroke - the 
temperature there was 112.  They gave me salt pills 
and lots of water.  After I recovered I joined the 
unit members and we dug foxholes in the sand.  At 
noon time, lunch was brought to us in paper sacks.  
From there we were taken to some bleachers to 
observe the missile detonations.  We were handed 
out protective glasses, and I recall several of the 
unit members were issued some type of patch.  When 
we asked what they were for, we were told they were 
used to register the radiation.  The first day we 
saw several missiles fired with maybe half of them 
hitting their target and missing the rest.  After 
the explosions, it became windy.  There were clouds 
of dust.  The wind seemed to change directions 
toward us.  Day 2 was about the same, as I recall; 
however, after the explosions, we were taken to 
where we dug foxholes and played war games the rest 
of the days.  It seems we were right under where 
the missiles were hitting their target.

The RO contacted the Defense Nuclear Agency (later renamed 
the Defense Threat Reduction Agency) by letter and requested 
a dose estimate for the veteran.  In October 1998, that 
agency responded by letter.  In the letter, it was noted that 
veteran's claimed radiation exposure at the White Sands 
proving ground occurred in July 1962.  The agency noted that, 
with the exception Project TRINITY in 1945, all continental 
atmospheric nuclear testing was conducted at another site in 
Nevada.  The agency noted that:

It is possible that [the veteran] may have 
participated in a simulated nuclear exercise at 
White Sands.  In simulations of this nature, all 
aspects of the exercise (clothing worn, film 
badges, special missions, etc.) were the same as at 
an actual detonation.  However, the detonation was 
non-nuclear and there would have been no potential 
for exposure to radiation.

In summary, available Army records do not document, 
[the veteran's] participation in U.S. atmospheric 
nuclear testing.  Additionally, after a careful 
search of dosimetry data, we found no record of 
radiation exposure for him.    

Based on the foregoing information, the Board finds that the 
preponderance of the evidence shows that the veteran did not 
have exposure to ionizing radiation in service.  The Board 
notes that an opinion from the VA compensation and pension 
services for review under 38 C.F.R. § 3.311 is not warranted 
as it had been reported that the veteran was not exposed to 
radiation.  Accordingly, the provisions pertaining to 
radiogenic diseases contained in 38 C.F.R. § 3.311 do not 
provide a basis for granting service connection for colon 
cancer in this case.

Finally, with respect the third method of establishing 
service connection for a disorder claimed to be due to 
radiation exposure in service, the Board notes that the 
veteran has presented medical opinions to the effect that 
colon cancer was attributable to his radiation exposure in 
service.  A letter dated in May 2000 from J. Thomas Swan, 
M.D., shows that he evaluated the veteran in April 1997 
through a colonoscopy which revealed invasive adenocarcinoma.  
The doctor stated that:

The patient reports that he has a past history of 
radiation exposure in the 1960's.  I think 
therefore, it is conceivable, given the known 
carcinogenic effects of radiation, that the 
multifocal colon cancer could possibly be related 
to his past history of radiation exposure.

Similarly, in a statement dated in May 2000, Raymond P. 
Marle, M.D., reported that given the veteran's history from 
the 1960's of radiation exposure and the known carcinogenic 
effects, he concurred with Dr Swan on his evaluation.  
However, such statement provides little support for the 
claim.  The opinion that it is "conceivable" that radiation  
in service could have caused colon cancer is a very tenuous 
opinion.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (holding that a physician's statement that a service-
connected disorder "may or may not" have prevented medical 
personnel from averting the veteran's death was not 
sufficient to support a claim); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996) (holding that a general and inconclusive 
statement about the possibility of a link was not 
sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).   

In summary, the Board finds that colon cancer was not present 
during service, was not manifest within a year after 
separation from service, and did not develop as a result of 
any incident during service.  Accordingly, the Board 
concludes that colon cancer was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.


ORDER

Service connection for residuals of colon cancer is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

